DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 165.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities: 
Claim 1 recites “fast with”. This is understood to be grammatically erroneous and should instead be as –fastened to--.
.   
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 5-7, and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al (US 20130312426, cited by applicant) in view of Morellato et al (US 5766453).

Regarding claim 1, Hung (embodiment of FIG 6, w/ analogous elements from FIG 6 relied upon for numbering/description) discloses “A heated and chilled water dispenser comprising: 
	…
an input port (22) fast … for connection to a mains pressure water supply (as it is the supply point for the system, it is evidently downstream of a main water supply); 
at least one chilled water container (31a) arranged to receive water from the input port (through 30a, 303a); 
a water chilling assembly (70-74, 700-702) arranged to cool said at least one chilled water container (paragraph 52-54); 
at least one hot water tank (5) including a heating element (51) and a water receiving arrangement (301, 4, 42) to receive water (see path in FIG 7), the water receiving arrangement including 
an inlet plenum (4) associated with the inlet valve (they are directly communicating), the plenum being coupled with the input port and the inlet valve to receive water (see FIG 7), the plenum further comprising a fill pipe (piping around 42) coupled to the hot water tank (see FIG 7) for supplying water to the hot water tank (see FIG 7)  and a steam return line (unnumbered upper pipe between 4 and 5) to return steam from the hot water tank to the plenum (understood to occur as steam would accumulate in the headspace of 5, and the pipe is capable of connecting the headspaces of 4 and 5); 
a thermostat (52, paragraph 62) coupled to said at least one hot water tank for controlling the heating element and thus temperature of water within the hot water tank (paragraph 62); 
a two way outlet tap (53, 311, 6, 61; understood as “two way” as it can dispense hot or cold water (two ways) in a similar manner as the applicant) configured for dispensing hot water from the hot water supply or chilled water from the chilled water container in accordance with a user's selection (paragraph 41); 
a liquid delivery device (60) coupled to said at least one hot water tank (see FIG 7) for supplying hot water from the hot water tank (paragraph 41), said device being arranged to be actuated by the outlet tap (paragraph 62).”
Hung is silent regarding “a housing; an inlet port fast with the housing”.
However, Morellato (FIGs 9-11) teaches a hot/cold water tank dispenser system analogous to Hung, the system enclosed in a housing 230, the inlet port 250 connected with (read on “fast with”) the housing (compare FIGs 9 and 11).
 “a housing; an inlet port fast with the housing”, as taught by Morellato, to provide a protective enclosure around the system.

Regarding claim 2, Hung (embodiment of FIG 6, w/ analogous elements from FIG 6 relied upon for numbering/description) discloses “wherein the inlet valve (42) is operated mechanically in response to changes in water level in the hot water tank (paragraph 61).”

Regarding claim 5, Hung (embodiment of FIG 6, w/ analogous elements from FIG 6 relied upon for numbering/description) discloses “wherein the inlet plenum () includes a steam release port (opening at top of 4 that connects to the unnumbered steam pipe).”

Regarding claim 6, Hung (embodiment of FIG 6, w/ analogous elements from FIG 6 relied upon for numbering/description) discloses “wherein the fill pipe is metered or configured relative to heating capacity of the hot water tank (understood to be evident from the process of paragraphs 61-62).”

Regarding claim 7, Hung (embodiment of FIG 6, w/ analogous elements from FIG 6 relied upon for numbering/description) discloses “wherein the liquid delivery device is a pump (60, paragraph 50) coupled to the outlet tap (see FIG 7), the outlet tap further comprising an actuating arrangement (understood that 53 and 311, referred to as control valves, inherently include an “actuation arrangement” in order to operate) whereby in at least one operable configuration the actuation arrangement actuates the liquid delivery device thereby delivering hot water from the tank to the outlet (paragraph 62).”
Regarding claim 11, Hung (FIGs 6-7) further discloses “including a temperature controller (70-73, 700-702) for the chilling assembly whereby operation of the chilling controller adjusts the operation of a … fan (702) of said assembly.”
Hung is silent regarding “a condenser fan”. Instead, Hung performs heat exchange using a thermoelectric ship and dissipates the heat using a cooling fan 702.
 	However, Morellato (FIGs 9-11) further teaches it is known in the art of hot/cold dispenser systems analogous to Hung to utilize a refrigeration circuit (Column 3 lines 30-40) for a cold tank 60, the circuit comprising a condenser coil 64 and fan 66 (read on “condenser fan”) to cool the coil.
	Therefore it would have been obvious, at the time of filing, to modify the cooling system of Hung to instead be a refrigeration circuit of Morellato such that the combination includes “a condenser fan”, as Hung already discloses a cooling system for a cold water tank, and providing a known alternative feature to achieve the same expected result (cooling a tank) would be within routine skill in the art. One benefit would be to provide a circuit the integrates with the housing, as is directly beneficial to Hung/Morellato.

Regarding claim 12, Hung/Morellato are further silent regarding “wherein the housing includes vents formed through at least two of its sides for assisting the fan in cooling the condenser.” However, Morellato clearly necessitates means for the air or fan 66 to escape the interior of the housing, and vents are understood as common in the art.
	It would have been obvious, before the effective filing date, to modify the housing of Hung/Morellato with “vents formed through at least two of its sides for assisting the fan in cooling the condenser”, to provide a means for the fan to draw and expel air from the housing.

Regarding claim 13, Hung (FIGs 6-7) further discloses “wherein the chilling assembly includes a temperature sensor (310) that is coupled to the temperature controller for assisting in maintaining a desired chill temperature (paragraph 35).”

Regarding claim 14, Hung (FIGs 6-7) further discloses “wherein the at least one chilled water container is connected … to a chilled water output port (piping to/from 311) of the dispenser.”
Hung/Morelatto are further silent regarding “[wherein the at least one chilled water container] comprises first and second containers that are connected in parallel [to a chilled water output port of the dispenser].”
	It would have been obvious, before the effective filing date, to modify the single chilled water container of Hung/Morellato to instead be “first and second containers that are connected in parallel”, as the result of a cold-water volume is disclosed by Hung, and duplicating a part to meet the same expected result (a cold-water volume) would be within routine skill in the art. One benefit could be to chill the water faster, as the volume is split among multiple containers.

Regarding claim 15, Hung (FIGs 6-7) further discloses “wherein a filter (20) is disposed in piping between the input port and the hot water tank and the at least one chilled water container (see FIG 7).”

Regarding claim 16, Morellato (FIGs 9-11), as applied to claim 1, further teaches “wherein the housing is formed with a recess (234) in which the filter (248) is located (see FIG 9).”

Regarding claim 17, Morellato (FIGs 9-11), as applied to claim 1, further teaches “wherein the recess is closed with a hinged cover (22, see hinges on FIG 9).”

Regarding claim 18, Morellato (FIGs 9-11) further teaches “including controls (55) mounted on a front panel of the housing (see FIG 9), and an on/off power switch (15) … for turning the heating element and chilling assembly on and off … (see FIG 14).”
	It would have been obvious, before the effective filing date, to further modify Hung with “controls mounted on a front panel of the housing, and an on/off power switch … for turning the heating element and chilling assembly on and off …”, as taught by Morellato, to provide the user with easy access to operating the system.
	Hung/Morellato do not explicitly show “[including controls mounted on a front panel of the housing] for on/off power to the unit for turning the heating element and chilling assembly on and off independently”.
	It would have been obvious, at the time of filing, to further modify the controls of Hung Morellato to include “on/off power to the unit for turning the heating element and chilling assembly on and off independently”, to provide the user with more control options that are accessible from the same panel as the valve controls. 

Regarding claim 19, Hung/Morellato do not explicitly show “wherein the tap is selected to handle water temperatures up to 100 degrees Celsius at standard mains water pressure.” Hung does disclose “(paragraph 39) the hot water container 5 is designed for containing water at a temperature higher than 90 degrees C”. 
	It would have been obvious, before the effective filing date, to design the system of Hung/Morellato such that “wherein the tap is selected to handle water temperatures up to 100 degrees Celsius at standard mains water pressure”, as Hung/Morellato already disclose a system capable of cultivating and dispensing hot water, and designing the system to handle a specific hot water .

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung/Morellato in view of Orita (US 20160009537).

Regarding claims 3-4, Hung (FIGs 6-7) further discloses "wherein the inlet valve (301) operates in response to a level change (paragraph 56).”
Hung/Morellato are silent regarding “a float-type valve (understood as a float)” and “wherein the float-type valve is positioned in the plenum”.
However, Orita (FIG 1) teaches a hot/cold dispenser system analogous to Hung/Morellato, where the level-responsive inlet valve 8, 28 to a “plenum” 7 is operated by a float 28 in the plenum (see FIG 1).
Therefore it would have been obvious, before the effective filing date, to change the level-responsive valve of Hung/Morellato such that “wherein the inlet valve operates in response to a float-type valve (understood as a float)” and “wherein the float-type valve is positioned in the plenum”, as taught by Orita, as choosing an alternative structure to achieve the same expected result (a level-responsive inlet valve) would be within routine skill in the art. One benefit would be a valve that does not require external actuation.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hung/Morellato in view of Peteri (US 20150121616).

Regarding claim 8, Hung/Morellato are silent regarding “wherein the outlet tap comprises a tap body and a movable handle that is movable between a hot water dispensing open position, a chilled water dispensing open position and a closed position wherein a sensor is mounted in association with said movable handle to detect movement of said handle to the hot water dispensing open position, the sensor being coupled to the actuation arrangement to actuate the liquid delivery device.” Hung is understood to be capable of dispensing hot water, cold water, and turning off, but is silent regarding specifics of the actuation.
	However, Peteri (FIGs 6-7) teaches a hot/cold tap analogous to Hung/Morellato capable of dispensing hot water, dispensing cold water, or being shutoff (paragraph 49; shutoff analogously described in paragraphs 43-44), having a tap body FIG 6 with a movable handle assembly (FIG 7, paragraph 51), the movable handle assembly comprising a sensor (41, 31, 33) detecting movement of the handle to an open position (paragraph 41).
	Therefore it would have been obvious, before the effective filing date, to modify the tap and dispensing actuation of Hung/Morellato with “wherein the outlet tap comprises a tap body and a movable handle that is movable between a hot water dispensing open position, a chilled water dispensing open position and a closed position wherein a sensor is mounted in association with said movable handle to detect movement of said handle to the hot water dispensing open position, the sensor being coupled to the actuation arrangement to actuate the liquid delivery device”, as taught by Peteri, to provide a centralized actuation for the hot/cold dispenser, as is beneficial to Hung.	

Regarding claim 9, Peteri (FIGs 6-7), as applied to claim 8, further teaches “wherein the sensor comprises: 
a magnetic member (41, paragraph 52) mounted to one of the tap body or the movable handle (see FIG 7); and 

whereby movement of the handle to the hot water dispensing open position results in contact between the magnetic member and the pin resulting in actuation of the liquid delivery device (paragraph 41, 52).”

Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the art discloses “wherein the tap handle is operable to be: 
turned in a first direction to the chilled water dispensing open position; and 
moved in an orthogonal direction relative to the first direction followed by turning the handle in a second direction to the hot water dispensing open position.
No prior art remedies the deficiencies Hung/Morellato/Peteri, the closest prior art combination of record, and of which is already an intricate combination. Additionally, further modifying this combined structure could render some critical features inoperable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Girard et al (US 20060000851), Dixon (US 20110163116), and DeSantis et al (US 6516141).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753